— Order unanimously modified, on the law, and, as modified, affirmed, without costs, in accordance with the following memorandum: Family Court properly determined the amount of arrears due on a support order and issued a wage deduction order pursuant to Personal Property Law § 49-b (1) (a). The evidence before the court indicated that the father was delinquent in his child support payments and had the ability to make such payments (Janousek v Janousek, 108 AD2d 782, 783).
However, the court erred in awarding counsel fees to the mother based solely upon a bill for legal services submitted by her attorney (Piercy v Piercy, 97 AD2d 972). Accordingly, the award of counsel fees is vacated, without prejudice to respondent making an application to Family Court for an award of counsel fees based on appropriate papers (McCann v Guterl, 100 AD2d 577; Piercy v Piercy, supra, p 973). (Appeal from order of Erie County Family Court, Mazur, J. — modification of child support.) Present — Doerr, J. P., Boomer, Green, O’Donnell and Pine, JJ.